Case 6:14-cv-06006-GAP-EJK Document 130 Filed 07/02/20 Page 1 of 2 PageID 1602




                                UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                          ORLANDO DIVISION

    LEGENDS COLLISION CENTER, LLC,
    et al.,

                            Plaintiffs,

    v.                                                                            Case No: MDL 2557
                                                                                 6:14-cv-6006-Orl-31EJK

    STATE FARM MUTUAL AUTOMOBILE
    INSURANCE COMPANY, et al.,

                            Defendants.


                                                    ORDER
            By order dated December 22, 2016, this Court dismissed Plaintiffs’ claims with prejudice

    (Doc. 119), and the case was closed. Plaintiffs’ motion to reconsider that order was denied on

    January 27, 2017 (Doc. 128). Plaintiffs did not appeal.

            In the meantime, the GEICO defendants filed a motion for attorney fees pursuant to 28

    U.S.C. § 1957 and the Court’s inherent powers (Doc. 121), contending that Plaintiffs and their

    counsel filed the Complaint in bad faith. Plaintiffs opposed the motion (Doc. 123), and GEICO

    filed a reply (Doc. 127).

            This case was one of approximately 25 cases assigned to me under 6:14-md-2557-Orl-

    31EJK. Several appeals of dismissal orders in those cases were taken to the 11th Circuit.

    Initially, a split Court reversed this Court’s dismissal of Plaintiffs’ claims in five of these cases.

    However, in March 2019, the en banc Court affirmed my dismissal of all claims asserted by
Case 6:14-cv-06006-GAP-EJK Document 130 Filed 07/02/20 Page 2 of 2 PageID 1603




    Plaintiffs/Appellants except for the tortious interference claims. Quality Auto vs. State Farm, 917

    F.3d. 1249 (11th Cir. 2019) (en banc).1

            In my order dismissing the Second Amended Complaint in the Florida case, I observed

    that,

            “Based upon a review of the pleadings in this and the other 20-odd cases – almost
            all of which share the same shortcomings – the Court finds that giving the
            Plaintiffs another opportunity to state a claim would be an exercise in futility.
            Despite becoming much wordier, the Plaintiffs’ pleadings have not come
            remotely close to satisfying the minimum pleading requirements as to any of the
            claims asserted.” (6:14-cv-310-Orl-31EJK, Doc. 341, pages 20-21)

            With this in mind, it is tempting to grant GEICO’s motion. However, a split 11th Circuit

    panel was of the opinion that all the claims asserted by Plaintiffs in Quality Auto were viable, and

    the en banc Court upheld at least one of the claims. Accordingly, I cannot conclude that the

    Complaint in this case was filed in bad faith.

            It is therefore

            ORDERED that the motion (Doc. 121) is DENIED.

            DONE and ORDERED in Chambers, Orlando, Florida on July 2, 2020.




    Copies furnished to:

    Counsel of Record
    Unrepresented Party




            1
             See also Auto. Alignment & Body Serv., Inc. v. State Farm Mut. Auto. Ins. Co., 953 F.3d
    707 (11th Cir. 2020) and Crawford's Auto Ctr., Inc. v. State Farm Mut. Auto. Ins. Co., 945 F.3d
    1150 (11th Cir. 2019).



                                                     -2-
